I N         T H E     C O U R T         O F     A P P E A L S         O F         T E N N E S S E E

                                                    A T         K N O X V I L L E
                                                                                                                                                       F LED
                                                                                                                                                          I
                                                                                                                                                        J u ly 2 8 , 1 9 9 9

                                                                                                                                                    C e c il C r o w s o n , J r .
                                                                                                                                                      A p p e lla te C o u r t
                                                                                                                                                               C le r k




P A U L A   M A R I E             B R O W N ,                     )                       C / A        N O .     0 3 A 0 1 - 9 8 1 2 - C V - 0 0 4 1 7
                                                                  )
                          P l a i n t i f f - A p p e l l e e , )
                                                                  )
                                                                  )
                                                                  )
                                                                  )                       A P P E A L A S O F R I G H T F R O M                            T H E
v .                                                               )                       H A M I L T O N C O U N T Y C I R C U I T                        C O U R T
                                                                  )
                                                                  )
                                                                  )
                                                                  )
J A M E S   A .         B R O W N ,                               )
                                                                  )                       H O N O R A B L E          L .    M A R I E       W I L L I A M S ,
                          D e f e n d a n t - A p p e l l a n t . )                       J U D G E




                                                     C O N C U R R IN G O P IN IO N

                          I       c o n c u r       i n         t h e     m a j o r i t y            o p i n i o n .        I     a g r e e     t h a t          t h e

m a j o r i t y ’ s            a p p r o a c h        t o         d e t e r m i n i n g              g r o s s     i n c o m e      f o r     c u r r e n t             c h i l d

s u p p o r t       i s        c o r r e c t        i n         t h i s     c a s e .           I      w r i t e     s e p a r a t e l y        t o        e x p r e s s

m y   v i e w       t h a t           t h e   t w o - y e a r - a v e r a g e                   a p p r o a c h         u t i l i z e d       b y       t h e

m a j o r i t y         i n       t h i s     c a s e           m a y     n o t   b e         a p p r o p r i a t e         i n     a l l     c a s e s .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  C h a r l e s D . S u s a n o , J r . , J .